

115 HR 1737 IH: FUELS Act
U.S. House of Representatives
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1737IN THE HOUSE OF REPRESENTATIVESMarch 27, 2017Mr. Crawford (for himself, Mr. Abraham, Mr. Jones, Mr. Cramer, Mr. Long, Mr. Rouzer, Mr. Rogers of Alabama, Mr. Marshall, Mr. Mitchell, Mr. Palazzo, Mr. Lucas, Mr. Hurd, Mr. Womack, Mr. Stewart, Mr. Gibbs, Mr. Kelly of Mississippi, Mr. Gosar, Mr. Harper, Mr. Yoho, Mr. Johnson of Ohio, Mr. Hudson, Mr. LaMalfa, Mr. Byrne, Mr. Bost, and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Reform and Development Act of 2014 with respect to the application of
			 the Spill Prevention, Control, and Countermeasure rule to certain farms,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Farmers Undertake Environmental Land Stewardship Act or the FUELS Act. 2.Applicability of spill prevention, control, and countermeasure ruleSection 1049 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 1361 note) is amended—
 (1)in subsection (b)— (A)in paragraph (1)(B), by striking 20,000 and inserting 42,000;
 (B)by amending paragraph (2)(A) to read as follows:  (A)an aggregate aboveground storage capacity greater than 10,000 gallons but less than 42,000 gallons; and; 
 (C)in paragraph (3)— (i)by amending subparagraph (A) to read as follows:
						
 (A)with an aggregate aboveground storage capacity of less than or equal to 10,000 gallons; and; and (ii)in subparagraph (B), by striking ; and and inserting a period; and
 (D)by striking paragraph (4); (2)in subsection (c)(2)(A)—
 (A)in clause (i), by striking 1,000 and inserting 1,320; and (B)in clause (ii), by striking 2,500 and inserting 3,000; and
 (3)by striking subsection (d). 